Exhibit 10.53

Grant No.                     

 

  ¨    Participant’s Copy   ¨    Company’s Copy

ARBITRON INC.

2008 EQUITY COMPENSATION PLAN

DIRECTOR STOCK UNIT AGREEMENT

To                     :

Arbitron Inc. (the “Company”) has granted you (the “Grant”) either Restricted
Stock Units (“RSUs”) or Deferred Stock Units (“DSUs”) as set forth on Exhibit A
to this Agreement (the “Units”) under its 2008 Equity Compensation Plan (the
“Plan”).

The Grant is subject in all respects to the applicable provisions of the Plan.
This Agreement does not cover all of the rules that apply to the Grant under the
Plan, and the Plan defines any capitalized terms in this Agreement that this
Agreement does not define.

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Vesting Schedule    [USE FOR THE INITIAL GRANT: The Grant vests in three equal
installments over a three-year period such that one-third of the Grant will be
scheduled to vest on the first anniversary of the Grant Date set forth on
Exhibit A, one-third will be scheduled to vest on the second anniversary of the
Grant Date, and the final one-third will be scheduled to vest on the third
anniversary of the Grant Date (each such date referred to herein as a “Vesting
Date”), in each case subject to your remaining a director through the applicable
Vesting Date.]    [USE FOR THE ANNUAL GRANT: The Grant will be scheduled to vest
in one installment on the first anniversary of the Grant Date set forth on
Exhibit A (the “Vesting Date”) subject to your remaining a director through the
applicable Vesting Date. Notwithstanding the foregoing, if you terminate your
service as a director voluntarily for any reason or the Company terminates your
service as a director for any reason other than Cause, you will vest in a
pro-rata portion of the Grant as of the date of your termination and such date
shall be deemed the “Vesting Date” for purposes of this Agreement. The pro-rated
amount described in the preceding sentence will be determined by multiplying the
total number of Units subject to the Grant by a fraction the numerator of which
is the number of calendar days that have elapsed since the Grant Date up to the
date of your termination as a director and the denominator of which is 365. For
this purpose, “Cause” will mean (i) dishonesty, fraud, misrepresentation, theft,
embezzlement or injury or attempted injury, in each case related to the Company
or any Subsidiary, (ii) any unlawful or criminal activity of a serious nature,
(iii) any breach of duty, habitual neglect of duty or unreasonable job
performance, or (iv) any material breach of any employment, service,
confidentiality or noncompete agreement entered into with the Company or any
Subsidiary.]    [USE FOR GRANTS MADE IN LIEU OF ANNUAL RETAINER AND MEETING
FEES: The Grant is one hundred percent (100%) vested as of the Grant Date set
forth on Exhibit A (the “Vesting Date”).]

 

- 1 -



--------------------------------------------------------------------------------

Distribution Date    You will receive a distribution of shares (the “Shares”) of
Company common stock (“Common Stock”) equivalent to the vested portion of your
Units as indicated on Exhibit A, the “Distribution Date,” subject to any
overriding provisions in the Plan. Limited Status    You understand and agree
that the Company will not consider you a shareholder for any purpose with
respect to the Shares, unless and until the Shares have been issued to you on
the Distribution Date(s). You will, however, receive dividend equivalents
(“Dividend Equivalent Rights”) with respect to the Units, measured using the
Shares they represent, with the amounts convertible into full or fractional
additional Units based on dividing the dividends by the Fair Market Value (as
defined in the Plan) as of the date of dividend distribution and holding the
resulting additional Units for distribution as provided for the other Units.
Voting    Units cannot be voted. You may not vote the Shares unless and until
the Shares are distributed to you. Transfer Restrictions    You may not sell,
assign, pledge, encumber, or otherwise transfer any interest (“Transfer”) in the
Shares until the Shares are distributed to you.    Any attempted Transfer that
precedes the Distribution Date for such Shares is invalid. Additional Conditions
to Receipt   

The Company may postpone issuing and delivering any Shares for so long as the
Company determines to be advisable to satisfy the following:

 

its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;

 

its receiving proof it considers satisfactory that a person or entity seeking to
receive the Shares after your death is entitled to do so;

 

your complying with any requests for representations under the Grant and the
Plan; and

 

its or your complying with any federal, state, or local tax withholding
obligations.

Taxes and Withholding    The Units are not taxable to you until you actually
receive Shares on or around each Distribution Date. You will then owe taxes at
ordinary income tax rates as of each Distribution Date at the Shares’ value.   
If you become employed by the Company before a Distribution Date, the Company
will be required to withhold (in cash from salary or other amounts owed you) the
applicable percentage of the value of the Shares on the Distribution Date. If
the Company does not choose to do so, you agree to arrange for payment of the
withholding taxes and/or confirm that the Company is arranging for appropriate
withholding. Additional Representations from You   

If you receive Shares at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Act that covers
issuance of Shares to you, you must comply with the following before the Company
will release the Shares to you. You must:

 

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and

 

- 2 -



--------------------------------------------------------------------------------

  

agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:

  

a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or

  

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

Additional Restriction    You will not receive the Shares if issuing the Shares
would violate any applicable federal or state securities laws or other laws or
regulations. No Effect on Service Providing Relationship    Nothing in this
Agreement restricts the Company’s rights or those of any of its affiliates to
terminate your service on the Company’s Board of Directors or other relationship
at any time, with or without cause. The termination of your relationship,
whether by the Company or any of its affiliates or otherwise, and regardless of
the reason for such termination, has the consequences provided for under the
Plan. No Effect on Running Business    You understand and agree that the
existence of the Unit will not affect in any way the right or power of the
Company or its stockholders to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stock, with preference ahead
of or convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above. Section 409A    [USE FOR THE INITIAL GRANT: The Units and this Agreement
are intended to be exempt from Section 409A of the Internal Revenue Code in
accordance with the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations. The Company makes no representations
or warranty and shall have no liability to you or any other person, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.]    [USE FOR THE ANNUAL GRANT AND ANY GRANTS MADE IN
LIEU OF ANNUAL RETAINER AND MEETING FEES: The Units and this Agreement are
intended to comply with the requirements of Section 409A of the Internal Revenue
Code and this Agreement must be construed consistently with that section.
Notwithstanding anything in the Plan or this Agreement to the contrary, if (x)
you are a “specified employee” within the meaning of Section 409A at the time of
your separation from service (as determined by the Company, by which
determination you agree you are bound) and (y) the payment under the Units will
result in the imposition of additional tax under Section 409A if paid to you
within the six month period following your separation from service, then the
payment under such accelerated Units will not be made until the earlier of (i)
the date six months and one day following the date of your separation from
service or (ii) the 10th day after your date of death, and will be paid within
10 days thereafter. Neither the Company nor you shall have the right to defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A. In addition, neither the Company nor you
shall have the right to accelerate the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A. In any
event, the Company makes no representations or

 

- 3 -



--------------------------------------------------------------------------------

   warranty and shall have no liability to you or any other person, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.] Unsecured Creditor    This Agreement creates a
contractual obligation on the part of the Company to make payment under the
Units credited to your account at the time provided for in this Agreement.
Neither you nor any other party claiming an interest in the compensation
hereunder, whether deferred or not, shall have any interest whatsoever in any
specific assets of the Company. Your right to receive payments hereunder is that
of an unsecured general creditor of Company. Governing Law    The laws of the
State of Delaware will govern all matters relating to this Agreement, without
regard to the principles of conflict of laws. Notices    Any notice you give to
the Company must follow the procedures then in effect. If no other procedures
apply, you must send your notice in writing by hand or by mail to the office of
the Company’s Secretary. If mailed, you should address it to the Company’s
Secretary at the Company’s then corporate headquarters, unless the Company
directs participants to send notices to another corporate department or to a
third party administrator or specifies another method of transmitting notice.
The Company and the Administrator will address any notices to you at your office
or home address as reflected on the Company’s business records. You and the
Company may change the address for notice by like notice to the other, and the
Company can also change the address for notice by general announcements to
participants. Plan Governs    Wherever a conflict may arise between the terms of
this Agreement and the terms of the Plan, the terms of the Plan will control.

 

       

ARBITRON INC.

Date:  

 

    By:  

 

 

- 4 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I acknowledge I received a copy of the Plan. I represent that I have read and am
familiar with the Plan’s terms. I accept the Grant subject to all of the terms
and provisions of this Agreement and of the Plan under which the Grant is made,
as the Plan may be amended in accordance with its terms. I agree to accept as
binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

 

Date:  

 

   

 

      Name:  

 

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE SECURITIES COVERED BY THE GRANT
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY OR OTHER INFORMATION AND REPRESENTATIONS
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

- 5 -



--------------------------------------------------------------------------------

Grant No.                     

Arbitron Inc.

2008 Equity Compensation Plan

Stock Unit

Exhibit A

Recipient Information:

 

Name:  

 

   Signature:   X  

 

  

Grant Information:

 

Units:  

 

    Grant Date:  

 

 

Type of Units:  

 

  Restricted Stock Units  

 

  Deferred Stock Units

 

Distribution Date(s) for RSUs    As your RSUs vest in accordance with the
Vesting Schedule, your Distribution Date for such vested RSUs will be a date
within 30 days after the Vesting Date for such RSUs.    [USE FOR THE INITIAL
GRANT: If a Change in Control Event (as defined in the Plan) occurs before the
final Distribution Date, full payment for outstanding RSUs will be made in
connection with the closing of the Change in Control Event. The payment will be
in cash (unless the Board determines otherwise) equal to the value per share of
the consideration received in the Change in Control Event multiplied by the
number of outstanding RSUs, at which point the RSUs will expire without further
obligation to you. The Board will have the authority to value any consideration
received in the Change in Control Event to the extent neither cash nor readily
marketable securities.]    [USE FOR THE ANNUAL GRANT: If a Change in Control
Event (as defined in the Plan) occurs before the Distribution Date and the
Change in Control Event also would be an event described in Treas. Reg. Section
1.409A-3(i)(5), all unvested RSUs will accelerate and full payment for
outstanding RSUs will be made in connection with the closing of the Change in
Control Event. If the Change in Control Event does not comport with that
regulation, all unvested RSUs will accelerate as of the closing of the Change in
Control Event but full payment for RSUs outstanding as of immediately prior to
the closing will not be made until the earlier of the first anniversary of the
Grant Date or the date your service with the Company as a director terminates
(whether voluntarily or involuntarily). The payment will be in cash (unless the
Board determines otherwise) equal to the value per share of the consideration
received in the Change in Control Event multiplied by the number of outstanding
RSUs, at which point the RSUs will expire without further obligation to you. The
Board will have the authority to value any consideration received in the Change
in Control Event to the extent neither cash nor readily marketable securities.]
Distribution Date for    Your Distribution Date for all of your vested DSUs will
be a date within 30 days

 

- 6 -



--------------------------------------------------------------------------------

DSUs    after the following (check one):             One (1) year anniversary of
the Vesting Date             Three (3) year anniversary of the Vesting Date   
         Five (5) year anniversary of the Vesting Date             The date you
cease to serve as a director of the Company    If a Change in Control Event (as
defined in the Plan) occurs before the Distribution Date and the Change in
Control Event also would be an event described in Treas. Reg. Section
1.409A-3(i)(5), full payment for any outstanding DSUs will be made in connection
with the closing of the Change in Control Event. A Change in Control Event that
does not comport with that regulation will not affect the payment timing. The
payment will be in cash (unless the Board determines otherwise) equal to the
value per share of the consideration received in the Change in Control Event
multiplied by the number of outstanding DSUs, at which point the DSUs will
expire without further obligation to you. The Board will have the authority to
value any consideration received in the Change in Control Event to the extent
neither cash nor readily marketable securities.

 

- 7 -